DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 09/08/21. Claims 1, 2, 4, 5, 6, 10, 12, 13, 14 and 15 have been amended and claim 22 has been newly added. Claims 1-10, 12-20 and 22 are examined herein.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do The terms being treated under 112 (f) are: Claim 4 reciting “the fixing means configured to attach”, claim 5 “the fixing means configured to anchor, claims 17 and 18 detailing “the fixing means for attaching the clamping arrangement”, and claims 19 and 20 “fixing means for anchoring”.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixing arrangement for anchoring” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. It is noted that “fixing arrangement for anchoring” does not provide corresponding structure in the specification and therefore are rejection under 112 2nd paragraph below. As for the “fixing means for attachment” it is defined in the specification as a screw, bolt or similar.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 17 and 18 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims detail terminology relating to the “fixing means” or “fixing arrangement” of the clamping arrangement, however, all the of terms used in the claims are different; i.e. “fixing means configured to attach” (claim 4), “fixing arrangement for anchoring” (claim 7), and “fixing means for attaching the clamping arrangement” (claims 17 and 18). It is unclear if these are referring to the same structure or different structures. The specification details what the fixing means of the clamping arrangement should include under 112 (f), but it is unclear if all the claims are referring to the same fixing means or some other structure. The terminology throughout the claims should remain consistent when referring to a single/common structure.

Claims 5, 19 and 20 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims detail different terminology relating the to the “fixing means” of the mounting rail, the 

The Claim limitation “fixing arrangement for anchoring” (claims 7 and 8) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The specification details that the fixing arrangement may be a hook, but that is not enough support to be used in a “means for” limitation, since it may not be a hook and then what structure would or would this terminology cover in terms of patentability. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification details what the structure may have, but fails to limit what structure is required to read on the fixing arrangement. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9, 13-14, 16-18 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. (US 2010/0012692).
In regard to claim 1, Harris et al. teaches a mounting system for mounting one or more accessory devices to a helmet shell of a helmet (see Figures 1 and 8), the mounting system comprising: a pair of mounting rails (rail 1), each of the mounting rails attachable on a respective side of an exterior of the helmet shell (paragraph 0046); a coupling part having an adjustable length (side frames: 28 or 30; paragraph 0018, enlarged slots are provided that can be fastened to front/rear frame at different increments accommodating different sized helmets (adjustable length)); and a clamping arrangement (rear frame: 29), the clamping arrangement attachable on the exterior of the helmet shell between the pair of mounting rails and substantially in the back portion of the helmet shell (see figures 1 and on helmet shell in figure 8), wherein the clamping arrangement (29) is coupled to at least one of the mounting rails (1) via the coupling part (side frames: 28 or 30), the adjustable length of the coupling part enabling attachment of the mounting system to helmet shells having various properties (paragraph 0018, enlarged slots are provided that can be fastened to front/rear frame at different increments accommodating different sized helmets), wherein the coupling part is configured to provide electrical connection between the clamping arrangement and the at least one of the mounting rails (side frames 28 and 30 retain a cable connected under a cable management plate (4) running through the side frames (28, 30) from the rear frame to the front frame: paragraph 0047).  

 	In regard to claim 2, Harris et al. teaches wherein at least one of the mounting rails (rail 1 on each of 28 and 30) comprises one or more accessory rails and/or one or more mounting spots for detachably mounting an accessory device thereto (see figure 3 detailing many mounting spots on rail 1).  

  	In regard to claim 3, Harris et al. teaches wherein the clamping arrangement (29) has a concave surface for facing a convex surface on exterior of the helmet shell for secure attachment thereto (see concave surface of 29 in figures 1, 2 and 8).  

 	In regard to claims 4, 17 and 18, Harris et al. teaches wherein the clamping arrangement (29) further comprises fixing means (screw: 19) configured to attach the clamping arrangement to a respective fixing point of the helmet shell for improved mechanical strength and stability of the attachment (paragraph 0016).  

 	In regard to claim 6, Harris et al. teaches the mounting system of claim 1 in combination with the helmet, wherein the fixing means (screw 19 and hole in existing helmet) is an existing mounting hardware of the helmet attaches the clamping arrangement (29) to an existing mounting point of the helmet (screw is capable of being part of existing helmet and hole is part of helmet: paragraph 0016). 
 
 	In regard to claim 9, Harris et al. teaches wherein the clamping arrangement (29) further comprises a control interface configured to at least provide an electrical connection to one or more external units (paragraphs: 0022,0047).  

 	In regard to claim 13, Harris et al. teaches wherein the mounting system further comprises adjusting means (screws 19 attaching to slots of coupling means 29, 30 to front and rear units) for adjusting the length of the coupling part (screws and slots allowing for adjustment: paragraph 0018), wherein the adjusting means is at least one of the following: adjustment knob, adjustment wheel, wheeling mechanism, one or more hook-and-loop fastener (screw is adjustment wheel).  

 	In regard to claim 14, Harris et al. teaches wherein the mounting system further comprises one or more additional mounting rails (front frame 27) arranged on exterior of the helmet (see figures 2 and 8), wherein the one or more additional mounting rails (27) is coupled to at least one of the mounting rails (1) via a coupling means (28 or 30) having an adjustable length for enabling attachment to helmet shells having various properties (adjustable length is slots and screw 19 on sides of coupling means 28, 30: paragraphs 0016 and 0018).  

 	In regard to claim 16, Harris et al. teaches wherein the clamping arrangement (29) has a concave surface for facing a convex surface on exterior of the helmet shell for secure attachment thereto (see figures 2 and 8).  

 	In regard to claim 22, Harris et al. teaches the mounting system of claim 1 in combination with the helmet (paragraph 0015), wherein, each of the mounting rails (rail 1 on each side of helmet) is attached on one of the respective sides of the exterior of the helmet shell (see paragraph 0046), the clamping arrangement (29) is attached on the exterior of the helmet shell between the pair of mounting rails (see figure 1) substantially in the back portion of the helmet shell (see 29 clamped to 28 and 30 between the rails 1), 7Docket No. 7744-0184Application No. 16/486,715 the clamping arrangement is coupled to the at least one of the mounting rails via the coupling part (29 is attached to rails 1 via openings in 28 attaching to openings in 29: paragraph 0046), and the coupling part (29) provides electrical connection between the clamping arrangement and the at least one of the mounting rails (side frames 28 and 30 retain a cable connected under a cable management plate (4) running through the side frames (28, 30) from the rear frame/coupling part 29 to the front frame: paragraph 0047).  
 	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2010/0012692) in view of Teetzel et al. (US 2013/0086722).
Harris et al. teaches a helmet mount as described above in claims 1-4. However, Harris et al. fails to teach wherein each of the mounting rails comprises a fixing means, the fixing means configured to anchor said mounting rail to a respective fixing point of the helmet shell for improved mechanical strength and stability of the attachment.  Harris et al. teaches the 
 In regard to claims 5, 19 and 20, Teetzel et al. teaches a helmet mount wherein each of the mounting rails (rail member: 1600) comprises a fixing means (screw: 1602) configured to anchor said mounting rail (1600) to a respective fixing point of the helmet shell for improved mechanical strength and stability of the attachment (see figure 17, paragraph 0067 detailing that the rail is attached to the helmet shell portion 1402c).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the helmet mount of Harris et al. with the fixing means anchored to the helmet as taught by Teetzel et al., since the fixing means of Harris et al. anchored to the helmet would provide a more secure attachment between the mounting rail and the helmet to avoid any slip of the rail along the outer helmet shell surface.

 	In regard to claim 15, Harris et al. teaches the mounting system of claim 1 with the helmet, wherein an existing mounting hardware of the helmet and the respective fixing point of the helmet shell is an existing mounting point of the helmet (screw 19 and hole in existing helmet: screw is capable of being part of existing helmet and hole is part of helmet: paragraph 0016). 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2010/0012692) in view of McGovern (US 2010/0064405).
 	Harris et al. teaches a helmet mount as described above in claim 1. However, Harris et al. fails to teach the clamping arrangement comprising a fixing arrangement for anchoring the clamping arrangement to a trim of the helmet shell and wherein the fixing arrangement of the clamping arrangement is a hook- shaped component configured to extend around the trim of the helmet shell.  

 	It would have been obvious to one having ordinary skill in the art to have provided the helmet mount of Harris et al. with the hook fixing arrangement of McGovern, since the helmet mount of Harris et al. provided with a hook fixing arrangement attaching to the trim of the helmet edge would provide a more secure attachment of the mount to the helmet to avoid any sliding of the mount upwards during use and in the event of failure or slip of one of the helmet attaching screws (19).

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2010/0012692) in view of Teetzel et al. (US 2014/0020159).
 	Harris et al. teaches a helmet mount as described above in claim 1. However, Harris et al. fails to teach wherein at least one of the mounting rails further comprises one or more accessory connection ports configured to provide an electrical connection to the one or more accessory devices attached there to and wherein the clamping arrangement further comprises one or more accessory connection ports configured to provide an electrical connection to the one or more accessory devices attached thereto.  
 	In regard to claim 10, Teetzel et al. teaches a helmet mount (see figure 3) wherein at least one of the mounting rails (connectors: 180) further comprises one or more accessory connection ports (contacts: 184) configured to provide an electrical connection to the one or more accessory devices attached there to (paragraph 0056).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the mounting rails of Harris et al. with the electrically connected mounting rails as taught by Teetzel et al., since the mounting rails of Harris provided with 

 	In regard to claim 12, Teetzel et al. teaches a helmet mount wherein a back clamping arrangement (connector: 160) further comprises one or more accessory connection ports (contacts: 170) configured to provide an electrical connection to the one or more accessory devices attached thereto (paragraph 0052 battery is connected to port to provide electrical connection to any of the accessories along the helmet).  
 	 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the back clamping arrangement of Harris et al. having a connection port to provide electrical connection to the one or more accessory devices as taught by Teetzel et al., since the clamping arrangement of Harris et al. provided with a connection port would provide a means to connect a battery to the back clamping port to supply power along the mount to accessories.

Response to Arguments
Applicant's arguments filed 09/08/21 have been fully considered but they are not persuasive.
Applicant remarks that Harris fails to disclose a pair of mounting rails for attachment on respective sides of the exterior of a helmet shell. 
Harris teaches mounting rails (1) on each side of the helmet (see Figure 3). The mounting rails are attached to the exterior of a helmet shell as detailed in paragraph 0046.

Applicant remarks that Harris fails to teach the clamping arrangement being coupled to at least one of the mounting rails via a coupling part having an adjustable length for enabling attachment to helmet shells having various properties.


Applicant remarks that Harris fails to teach that the coupling part is configured to provide electrical connection between the clamping arrangement and the at least one of the mounting rails.
Harris teach the coupling part (rear bracket: 29) is configured to provide/provides electrical connection between the clamping arrangement and the at least one of the mounting rails, since a cable is connected from the rear battery in rear bracket 29 and runs from the rear side of the helmet along the side frames 28 and 30 retaining the cable under a management plate (4) from the rear bracket/coupling part 29 to the front frame, which is electrical connection via the wires running between the clamping arrangement/rear bracket 29 and the frames and rails (paragraph 0047).  

Applicant remarks that the picatinny rails (1) of Harris do not correspond to the one or more accessory rails of claim 2. 
 The claims require a pair of mounting rails (rails 1 on each side of the helmet: figure 2), wherein the mounting rails (1) comprise one or more accessory rails and/or one or more mounting spots (separate mounting projections along rail 1, as seen in Figure 3 are the accessory rails or the mounting spots). As claimed, Harris teaches all the structure as required.


Applicant remarks that Harris fails to teach the limitations of newly added claim 22. 
 	Claim 22 has been rejected by Harris as detailed above in the office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732